Case 1:18-cv-06173-JMF Document 66 Filed 04/29/20 Page 1 of 2
         Case 1:18-cv-06173-JMF Document 66 Filed 04/29/20 Page 2 of 2



Thank you for Your Honor’s consideration of these requests.


                                                          Sincerely,

                                                             /s/ Elisa Hyman
                                                          ______________
                                                          Elisa Hyman
                                                          Counsel for the Plaintiffs


cc: Lana Koroleva, Assistant Corporation Counsel




                                                                                       2
